Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over machine translation of Yamada(JPH09215478) in view of machine translation of Shigematsu(JP 2007061039).
Regarding claims 1,2, Yamada teaches a deep fry coating material comprising 67% starch with a degree of swelling of 4 to 15(claim 1, paragraphs 34 and 35), which overlaps the claimed range of 10 or less and renders it obvious.
rd and 4th paragraphs). Shigematsu teaches that the inulin provides a crisp feeling and excellent color to the fried coating(p.2, 1st paragraph). It would have been obvious to include 1-80% inulin in the deep fry coating mix of Yamada as taught in Shigematsu in order to provide a crisp feeling and excellent color to the fried food product. 
Regarding claims 3-12, Yamada teaches mixing 100 parts by mass of the deep fry coating mix and 150 parts by mass of water to form a batter liquid. The batter liquid is coated on chicken thighs and further fried(heated) to form a deep-fried food(paragraphs 34 and 35). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791